 1
 2
 3
 4
 5
 6
 7
 8
 9
10                                                    THE HONORABLE ROBERT S. LASNIK
11
12
13
14
15
16
17                        THE UNITED STATES DISTRICT COURT FOR
18                        THE WESTERN DISTRICT OF WASHINGTON
19
20    NEIMAN NIX, an individual,
21                                                     No. 2:18-cv-00992-RSL
22                           Plaintiff,
23                                                     STIPULATED MOTION AND ORDER TO
24           v.                                        EXTEND ANSWER OR RESPONSE
25                                                     DEADLINE TO AMENDED COMPLAINT
26    KYLE BODDY, an individual, and
27    DRIVELINE BASEBALL                               NOTE ON MOTION CALENDAR:
28    ENTERPRISES, LLC, a Washington State             November 19, 2018
29    limited liability company,
30
31                           Defendants.
32
33
34          Defendants Kyle Boddy Driveline Baseball Inc. (“Defendants”) by and through their
35
36   attorneys of record, hereby file this stipulated motion seeking an extension of the deadline
37
38   for Driveline to answer or otherwise response to Plaintiff’s Amended Complaint (ECF No.
39
40   41).
41
42          On October 18, 2018, Plaintiff respond to a pending Renewed Motion to Dismiss
43
44   with the current Amended Complaint. The new complaint identified several new claims that
45
46   required additional investigation by Defendants and an evaluation of potential insurance
47


                                                                                 Peterson Baker PS
     STIPULATED MOTION AND ORDER (2:17-                                     1220 Westlake Ave N. Suite D
     CV-00992) – 1                                                               Seattle, WA 98109
                                                                                 Tel. 206-257-3367
                                                                                 Fax 206-257-3371
 1
 2   coverage for the new claims. New counsel has appeared and needs additional time to
 3
 4   investigate Plaintiff’s claims in cooperation with existing defense counsel. Defendants
 5
 6   therefore seek an additional two weeks to respond to the Amended Complaint, i.e. extend
 7
 8   the answer deadline from November 19, 2018 to December 3, 2018. Plaintiff agrees and
 9
10   stipulates to this extension. Although the answer deadline has been extended previously, this
11
12   extension is necessary because of the appearance of new counsel on behalf of Defendants.
13
14   Defendants expect this will be the final request for an extension of the Answer deadline.
15
16          Accordingly, the Parties hereby respectfully asks the Court to extend the deadline to
17
18   answer or otherwise respond to the Amended Complaint to December 3, 2018.
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46
47


                                                                                Peterson Baker PS
     STIPULATED MOTION AND ORDER (2:17-                                    1220 Westlake Ave N. Suite D
     CV-00992) – 2                                                              Seattle, WA 98109
                                                                                Tel. 206-257-3367
                                                                                Fax 206-257-3371
 1
 2   DATED this 19tht day of October 2018.   PETERSON BAKER PS
 3
 4
 5                                           By: /s/ Tyler C. Peterson
 6                                           Tyler C. Peterson, WSBA No. 39816
 7                                           PETERSON BAKER PS
 8                                           1220 Westlake Ave N. Suite D
 9                                           Seattle, WA 98109
10                                           Ph: 206-257-3367
11                                           Email: tyler@petersonbakerlaw.com
12
13
14                                           KELLER ROHRBACK LLP
15
16
17                                           By: /s/ David Russell (with permission)
18                                           David J. Russell, WSBA #17289
19                                           1201 Third Avenue, Suite 3200
20                                           Seattle, WA 98101
21                                           Phone: (206) 623-1900/Fax: (206) 623-3384
22                                           Email: drussell@kellerrohrback.com
23
24                                           Attorneys for Defendants
25
26                                           HELSELL FETTERMAN LLP
27
28
29                                           By: /s/ Lance Reich (with permission)
30                                           Lance D. Reich, WSBA No. 41009
31                                           HELSELL FETTERMAN LLP
32                                           1001 Fourth Ave. Suite 4200
33                                           Seattle, WA 98154-1154
34                                           Ph: 206.292-1144
35                                           Email: lreich@helsell.com
36
37                                           Attorneys for Defendants
38
39
40
41
42
43
44
45
46
47


                                                                    Peterson Baker PS
     STIPULATED MOTION AND ORDER (2:17-                        1220 Westlake Ave N. Suite D
     CV-00992) – 3                                                  Seattle, WA 98109
                                                                    Tel. 206-257-3367
                                                                    Fax 206-257-3371
 1
 2                                          [ORDER]
 3
 4          Based on the foregoing, IT IS SO ORDERED that Defendants have until December
 5
 6   3, 2018 to answer or otherwise respond to Plaintiff’s Amended Complaint.
 7
 8          DATED this 20th day of November 2018.
 9
10
11
12
13
14
                                                A
                                                Robert S. Lasnik
15
16                                              United States District Judge
17
18
19
20
21    Presented by:
22
23
24    PETERSON BAKER PS
25
26
27    By: /s/ Tyler C. Peterson
28    Tyler C. Peterson, WSBA No. 39816
29    PETERSON BAKER PS
30    1220 Westlake Ave N. Suite D
31    Seattle, WA 98109
32    Ph: 206-257-3367
33    Email: tyler@petersonbakerlaw.com
34
35    Attorneys for Plaintiffs
36
37
38
39
40
41
42
43
44
45
46
47


                                                                             Peterson Baker PS
     STIPULATED MOTION AND ORDER (2:17-                                 1220 Westlake Ave N. Suite D
     CV-00992) – 4                                                           Seattle, WA 98109
                                                                             Tel. 206-257-3367
                                                                             Fax 206-257-3371
